DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 5-9, 11-3, and 15-25 are pending in this Office Action. Claim 4 has been cancelled, claims 1, 6-9, and 11-13 have been amended, and claim 25 has been added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 				 Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant argues that that the claim integrates the abstract idea into a practical application. Stating the claims improve the technology of computer-based queue systems by generating scores for items and using the score to encode multiple types of priorities in a way designed to be particularly efficient in a computer-based implementation and allows the computer to use a more efficient integer sorting method, thus using less processing power.
The Examiner respectfully disagrees. The claim limitations provide an improvement to the abstract idea itself and do not constitute an improvement to the technology as a whole. Examination of the claims as a whole and in terms of each claim’s limitations reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to prioritizing a queue and merely use a computer to improve the performance of that determination—not the performance of a computer. (See MPEP 2106.05(a)(II)(i);  A commonplace business method or mathematical algorithm being applied on a general purpose computer, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). The Examiner further notes that the claims as recited do not render it clear what limitation is relied  upon to achieve an improved sort and efficiency.
The Applicant further contends that the improvements in computer functionality may demonstrate patent eligibility, further pointing to MPEP 2106.5(a(II)) and McRO, Inc. v Bandai.
The Examiner respectfully disagrees. The claims are not directed towards improving the functioning of a computer as seen above. The Examiner further notes that the fact pattern of the McRO case does not match the fact pattern of the current case. McRO is directed towards 
The Applicant further argues that there are many additional elements not addressed by the Examiner, further stating there is no mention of describing how a numerical priority score is created and assigned to each item in a queue. The Applicant further argues these items are not well-understood, routine, or conventional.
The Examiner respectfully disagrees. The cited recitations are merely part of the abstract idea. Creating a numerical priority score and assigning the score to each item in the queue is a concept capable of being performed in the human mind.
The Applicant further argues that the Examiner made a mistake regarding the “apply it” analysis. 
The Examiner respectfully disagrees. The additional elements of a datastore, a processing unit, and presenting an item to an entity (UI) are rejected as “apply it.” Further the amended claims recite the additional element of “receiving an indication…. entity accepts.” This element is rejected as “apply it” in Step 2A and further rejected as well-understood, conventional, or routine activities as seen in the full rejection below.
The Applicant further argues that the Examiner has mistaken the ability to implement the invention on a generic computer as indicating a lack of additional elements beyond a judicial exception.
The Examiner again respectfully disagrees. The additional elements have been addressed. The Applicant’s recitation of the priority values and assigning priority values are part of the 
The Applicant further argues that in Step 2A, Prong Two that the improvements may be in the functioning of a computer or to any technological field citing to MPEP 2106.05 (a)(II).
 The Examiner respectfully disagrees. Prioritizing queues is not necessarily in the computer environment. Prioritizing queues have been addressed long before the advent of computers and thus does not require use of computers. The abstract idea is being applied to a generic computer and do not improve the technology itself.
    The Examiner recommends more actively reciting how the scoring function is generated, not merely how the default ordering is defined,  how the assigning is done/sorting, etc.
The 101 Rejections are updated for the amended limitations and maintained below.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1, 5-9, 11-3, and 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for a sorting items in a queue:
receiving an incoming item that requires human attention;
 placing the incoming item in the queue maintained in a … containing a plurality of items, wherein each item in queue is associated with tier attributes and an attribute value for each tier attribute;
 defining a default priority ordering for the plurality of items in the queue, wherein the default priority is based on the tier attributes and the attribute values and implemented by using a priority order assigned to the attribute values and a priority order assigned to the tier attributes to generate a single numerical priority score for each of the plurality of items in the… by concatenating numeric values for individual attribute values in an order defined by the priority order assigned to the tier attributes; 
assigning a respective single numerical priority score to each of the plurality of items in the queue’

and… a highest-priority item to the entity based on the ordering of the first logic subset and the second logic subset. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of at least a datastore, a processing unit, and presenting an item to an entity (UI as seen in Fig. 8). The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below: 
[0034]		Management of the queue 106 and allocation of allocated items 114 to agents 116 may be controlled by a computing device 118 of a review agent 120 such as a manager or supervisor. The computing device 118 may be implemented as in a conventional type of computing device such as a desktop computer, laptop computer, tablet computer, smartphone, or the like.
[0104]		FIGURE 11 shows details of an example computer architecture 1100 for a computer, such as the computing device 118 or the queue management system 108 shown in FIGURE 1, capable of executing the program components described herein. Thus, the computer architecture 1100 illustrated in FIGURE 11 illustrates an architecture for a server computer, a mobile phone, a personal digital assistant (PDA), a smartphone, a desktop computer, a netbook computer, a tablet Newport IP, LLC, computer, and/or a laptop computer. The computer architecture 1100 may be utilized to execute any aspects of the software components presented herein.
[0108]		By way of example, and not limitation, computer-readable storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data 
Regarding Claim 5, the claims further narrows the abstract idea by specifying the entity being an agent or team.
Regarding Claim 6,  the claims further narrows the abstract idea by specifying the highest priority item is removed from the queue. The claim further recites the additional element of receiving an indication the entity accepts… Receiving an indication is “apply it” on a general purpose computer in Step 2A. In Step 2B the element is equated to receiving or transmitting data over a  network. This activity is considered well-understood, routine, or conventional activities as seen by the courts. (See MPEP 2106.05(d)).
Regarding Claim 7:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 7 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One – Claim 7 recites a series of steps for sorting items in a queue:
receive a queue of items having a priority order implemented by a priority score assigned each of the items in the queue, wherein the priority score is a single numeric score created by concatenating numeric values representing attribute values of the items in the queue according to a priority order of multiple tier attributes; 

 …to the entity on a… an agent task list showing an item, the item selected for inclusion on the agent task list based on the priority scores.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 7 utilizes the system of at least processing units, memory, presenting to an entity, and user interfaces. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen above in claim 1 analysis.
Regarding Claims 8, the claims further narrow the abstract idea by specifying constraints regarding the tier attributes and attribute values. The claim also recites the additional element of presenting on a UI. This additional element is rejected similarly as the corresponding element of claim 1.
Regarding Claim 9, the claims further narrows the abstract idea by specifying definition of the logic sets regarding attributes and tiers as well as specifying the priority list can be changed by a GUI. The claim also recites a GUI, which is rejected similarly to the UI of claim 7.
Regarding Claim 11, the claims further narrows the abstract idea by specifying the GUI can generate new priority scores. The claim also recites a GUI, which is rejected similarly to the UI of claim 1.
Regarding Claim 12, the claims further narrows the abstract idea by specifying the list is sorted by a continuously variable attribute.
Regarding Claim 13:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 13 is directed to a method which is a statutory category.

receiving from a first user a priority order of tier attributes, wherein each of the tier attributes may take one of multiple attribute values;
 receiving from the first user a priority order of attribute values for the tier attributes;
 assigning,…, a numeric value to each of the attribute values, wherein a sequence of the numeric values corresponds to the priority order of the attribute values received from the first user;
generating a single numerical priority score for each item in the queue based on the tier attributes and attribute values associated with the item and on the priority order of tier attributes and the priority order of attribute values received from the first user, wherein the priority score is created by concatenating the numeric values for the attribute values in an order defined by the priority order of the tier attributes; and 
sorting,… , the priority scores for each item in the queue using a comparison sorting technique or an integer sorting technique. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 13 utilizes the system of at least a processer. This rejected similarly to the processing units in prior claims.
Claims 15, the claims further narrows the abstract idea by specifying constraints surrounding attribute values regarding concatenating and bin values.
Regarding Claim 16, the claims further narrows the abstract idea by specifying how queue items with the same score are sorted.
Regarding Claim 17-19, the claims further narrows the abstract idea by specifying constraints regarding logic subsets.
Regarding Claim 20, the claims further narrows the abstract idea by specifying the priority scores are updated when receiving a change.
Regarding Claim 21, the claims further narrows the abstract idea by specifying the number of items in a datastore.
Regarding Claims 22-24, the claims further narrows the abstract idea by specifying the sorting techniques used for priority scores.
Regarding Claims 25, the claims further narrows the abstract idea by specifying the definitions and generating logic subsets based on the definitions.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.L.G./            Examiner, Art Unit 3624                                                                                                                                                                      


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624